DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/409010, attorney docket TSMP20180210US02 17409010, filed 08/23/2021, which is a continuation of 16415437, filed 05/17/2019, now U.S. Patent #11101176, and claims priority from provisional application 62691721, filed 06/29/2018. Application is assigned to Taiwan Semiconductor Manufacturing Co., Ltd. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Chinese publication 102439719 to Lin.
As for claim 1,
Lin teaches in figure 109S a semiconductor device comprising:
an integrated circuit die (40);
a molding compound (387) along sidewalls of the integrated circuit die;
a through via (5m) extending through the molding compound, wherein the molding compound extends between the integrated circuit die and the through via;
a first polymer layer (388, [0640]) over the molding compound and the integrated circuit die;
a first conductive via (7m) extending through the first polymer layer, wherein the first conductive via contacts the through via, the first conductive via protrudes above the first polymer layer;
a conductive line (metal line 7) extending over an upper surface of the first polymer layer and an upper surface of the first conductive via;
and a second polymer layer (98) on the first polymer layer, wherein the second polymer layer contacts a sidewall and an upper surface of the conductive line.
 
As for claim 2,
Lin teaches the device of claim 1, wherein a thickness of the first polymer layer decreases as the first polymer layer extends away from the first conductive via. (the thickness is less over the device 60, away from the via 7m).

As for claim 3, 
Lin teaches the device of claim 1, wherein the conductive line contacts a sidewall of the first conductive via. (the line and via form a tee shape, so the portions can be appropriated so that the via extends to the top surface of the metal).

As for claim 5,
Lin teaches the device of claim 1 device of claim 1, and Lin teaches that the integrated circuit die comprises a conductive pillar (at 46), further comprising a second conductive via (5p) extending through the first polymer layer, wherein the second conductive via contacts the conductive pillar, wherein the second conductive via protrudes above the first polymer layer. (the via extends at least above the bottom surface of the polymer layer).

As for claim 6,
Lin teaches the device of claim 1 device of claim 1, wherein the first conductive via comprises a seed layer and a metal layer on the seed layer. ([0452]).


Claims 8, 10 and 12 are rejected under 35 U.S.C. 102a1 as being anticipated by Lin et al. (U.S. 2013/0093078, here called Lin3).

As for claim 8,
Lin3 teaches in figure 21A, a semiconductor device comprising:
an integrated circuit die (32);
a molding compound (38) along sidewalls of the integrated circuit die;
a through via (30) extending through the molding compound, wherein the molding compound extends between the integrated circuit die and the through via;
a first insulating layer (138) over the molding compound and the integrated circuit die;
a conductive via (130) on the through via, the first insulating layer completely covering sidewalls of the conductive via, wherein an upper surface of the conductive via is recessed below an uppermost surface of the first insulating layer;
a conductive line (226) extending over the upper surface of the first insulating layer and the upper surface of the conductive via;
and a second insulating layer (238) on the first insulating layer, wherein the second insulating layer contacts a sidewall and an upper surface of the conductive line.

As for claim 10,
Lin3 teaches the device of claim 8, wherein a width of the conductive via is less than a width of the through via (shown in figure).

As for claim 12,
Lin3 teaches the device of claim 11, and teaches that the first insulating layer is directly over the integrated circuit die.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lin et al. (U.S. 6,673,698, here called Lin2).

As for claim 4,
Lin teaches the device of claim 1, but does not teach that the first conductive via has a height in a range from 0.1 micrometers to 2 micrometers.
However, Lin2 teaches in figure 1e, a via thickness of 0.1 -2um.  Examiner notes that the via thickness is the same as the polymer insulating layer.  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the thickness of Lin2 in the device of Lin because a thinner interconnect improves device speed and reduces heat generation.   One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin3 in view of Lin2.

As for claim 13,
Lin3 teaches the device of claim 8, but does not teach that the conductive via has a height in a range from 0.1 micrometers to 2 micrometers.
However, Lin2 teaches in figure 1e, a via thickness of 0.1 -2um.  Examiner notes that the via thickness is the same as the polymer insulating layer.  
It would have been obvious to one skilled in the art at the effective filing date of this application to use the thickness of Lin2 in the device of Lin because a thinner interconnect improves device speed and reduces heat generation.   One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest a sloping upper surface of an insulating layer as recited in claim 15.  Claims 16-20 depend from claim 15 and include the same novel limitation.
Claims 7, 9, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 7, the prior art does not teach or make obvious an upper surface of the first polymer layer comprises a flat portion and a slope portion, wherein the slope portion is between the flat portion and the first conductive via, wherein the first conductive via protrudes above the flat portion.
As for claim 9, the prior art does not teach or suggest the upper surface of the first insulating layer slopes downward as the first insulating layer approaches the conductive via.
As for claim 11, the prior art does not teach or suggest a first insulating layer directly contacts an upper surface of the through via.
As for claim 14, the prior art does not teach or suggest an upper surface of the first insulating layer extends upward and then downward as the first insulating layer extends away from the conductive via.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893